Dismiss and Opinion Filed December 11, 2015




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-01412-CV
                                     No. 05-15-01413-CV

                        IN RE DONALD GENE BLANTON, Relator

                 Original Proceeding from the 86th Judicial District Court
                                 Kaufman County, Texas
                      Trial Court Cause No. 23078-86, No. 23592-86

                            MEMORANDUM OPINION
                          Before Justices Francis, Myers, and Schenck
                                   Opinion by Justice Francis
       In this petition for writ of mandamus, relator requests that the Court order the trial court

to rule on his “Motion for State Production Indictment to the State’s Sworn Affidavit Evidence

Relied on To Defendant’s Conviction Defendant Actually Innocent.” Relator asks the trial court

to order the State to submit a motion to the Texas Court of Criminal Appeals recommending that

his convictions be immediately overturned. The trial judge filed a response to the petition for

writ of mandamus explaining that he has taken no action on relator’s motion because the trial

court’s plenary power over the cases has expired.

       Although we agree that the trial court’s “plenary jurisdiction” over the underlying

judgments of conviction has expired, we also note the court retains the power and duty to address

motions raising collateral post-conviction matters committed to it by statute or relevant
procedural rule.   State v. Patrick, 86 S.W.3d 592, 594 (Tex. Crim. App. 2002) (plurality

opinion). As the Court of Criminal Appeals explained:

       When a conviction has been affirmed on appeal and the mandate has issued,
       general jurisdiction is not restored in the trial court. The trial court has special or
       limited jurisdiction to ensure that a higher court's mandate is carried out and to
       perform other functions specified by statute, such as finding facts in a habeas
       corpus setting, or as in this case, determining entitlement to DNA testing.

Patrick, 86 S.W.3d at 594 (footnotes omitted).

       In this case, the trial court lacks the authority to grant the relief sought and has so advised

relator by his response to the petition for writ of mandamus. Although the preferred and better

practice is for trial courts to advise a party at the time the court determines it lacks authority to

take action on a motion, no purpose would be served in this case by requiring the trial judge to

sign an order conveying the same information by way of a denial of the motion. As a result, the

petition for writ of mandamus is now moot. See In re Kellogg Brown & Root, Inc., 166 S.W.3d
732, 737 (Tex. 2005) (orig. proceeding) ( “A case becomes moot if a controversy ceases to exist

between the parties at any stage of the legal proceedings.”); Dow Chem. Co. v. Garcia, 909
S.W.2d 503, 505 (Tex. 1995) (orig. proceeding) (court will not issue mandamus if it would be

useless or unavailing).

       We dismiss the petition for want of jurisdiction.




151412F.P05
                                                       /Molly Francis/
                                                       MOLLY FRANCIS
                                                       JUSTICE




                                                 –2–